Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Advanced Photonix, Inc. Ann Arbor, Michigan We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-120317, No. 333-128706, No. 333-132976, No. 333-147802, No. 333-170607 and No. 133-171390) and Form S-8 (No. 333-08972, No. 333-95301, No. 333-57068, No. 333-124708 and No. 333-147012) of Advanced Photonix, Inc. of our report dated June 30, 2014 relating to the consolidated financial statements and schedule which appear in this Form 10-K. /s/ BDO USA, LLP Troy, Michigan June 30, 2014 82
